Citation Nr: 1805038	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  

2.  Entitlement to an initial disability rating in excess of 30 percent for left total knee replacement.  

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease (DJD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel
INTRODUCTION

The Veteran had active service from February 1989 to March 1999, October 2004 to March 2006, and August 2006 to October 2008.  

These matters come to the Board of Veterans' Appeals (Board) from January 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the pendency of the appeal, an October 2010 rating decision granted service connection for bilateral knee scars, each rated as noncompensable from November 1, 2008.  The Veteran has not appealed these separate grants of service connection to the Board and they need not be addressed herein.  See 38 C.F.R. § 20.200 (2017).  

A subsequent March 2017 rating decision granted an initial 70 percent disability rating for PTSD with MDD from February 24, 2011 and a total disability rating based upon individual unemployability (TDIU) from February 24, 2011.  As the Veteran's TDIU claim was granted for the entire rating period on appeal, it need not be addressed herein; however, his initial rating claim for PTSD with MDD remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2015 hearing at the local RO, and a copy of the transcript has been associated with the claims file.  Additionally, because the VLJ who conducted the previous Board hearing is unavailable, the Veteran was afforded the opportunity for an additional hearing before the Board in October 2017; notably, the Veteran did not respond within 30 days and there is no indication that he did not receive the October 2017 letter, therefore, Board will presume that he does not desire another hearing and proceed to adjudicate the appeal.  

The Veteran was previously represented in these matters by a private attorney pursuant to a November 2016 Form 21-22a, Appointment of Individual as Claimant's Representative.  However, the Veteran's attorney requested to withdraw her representation in August 2017, and there is no indication that the Veteran failed to receive her request or that he subsequently submitted any objection regarding the withdrawal.  As such, VA has accepted the attorney's request to withdraw her previous representation and the Veteran is recognized as proceeding pro se in his appeal.  

These matters were previously remanded by the Board for additional development in December 2015 in order to afford the Veteran relevant VA examinations and to obtain outstanding Social Security Administration (SSA) disability records.  The Board notes that the Veteran was afforded a VA PTSD examination in June 2016; however, he failed to appear for a VA joints examination that same month.  Additionally, SSA disability records have been obtained and associated with the claims file.  Given the above, the Board finds that there has been substantial compliance with prior remand directives and the matters are properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

Finally, the issues of entitlement to service connection for a back disability and entitlement to specially adapted housing have been raised by the record at the July 2015 Board hearing, but despite prior referral in by the Board in December 2015, the issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over then, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD with MDD was manifested by psychiatric symptoms which are most nearly approximated by occupational and social impairment with deficiencies in most areas, without total occupational or social impairment.  

2.  For the entire period on appeal, the Veteran's left total knee replacement has been manifested by ongoing residuals including chronic subjective pain, without chronic residuals consisting of severe painful motion or weakness in the affected extremity for any period on appeal.  

3.  For the entire period on appeal, the Veteran's right knee DJD has been manifested by subjective noncompensable limitation of motion, without limitation of flexion to 30 degrees or worse, extension of the leg to 15 degrees or worse, or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for PTSD with MDD have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  The criteria for an initial disability rating in excess of 30 percent for left total knee replacement have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2017).  

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease (DJD).  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Initial Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claims on appeal, the Board has considered such claims from the assigned effective dates, which the Veteran has not appealed, as well as whether any additional staged rating periods are warranted.  

II.A.  Initial Rating - PTSD with MDD  

The Veteran's service-connected PTSD with MDD is currently rated as 70 percent disabling from February 24, 2011, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2017).  

Under the applicable rating criteria, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for the entire period on appeal.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, or approximation of such impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  

Upon VA PTSD examination in January 2014, the VA examiner concluded that the Veteran's PTSD and MDD symptoms, including intrusive thoughts, distressing dreams/nightmares, avoidance of thoughts, feelings, conversations related to trauma, avoidance, diminished interest/participation in activities, persistent and exaggerated negative beliefs or expectations, hypervigilance, exaggerated startle response, mildly depressed mood, and markedly diminished interest in pleasurable activities, resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Upon mental status examination, the Veteran appeared with good grooming and hygiene, appropriate mood, normal psychomotor activity and speech, logical thought processes and content, grossly intact immediate and remote memory, and good judgment and insight.  He denied any hallucinations, delusions, or suicidal or homicidal ideation.  The examiner further stated that the Veteran's PTSD was mild; the examiner noted that the Veteran was attending school full-time and performing adequately, with friends and close family relationships.  The examiner stated that the Veteran's primary impairment due to his PTSD was primarily social/recreational in nature as the Veteran continued to avoid many crowded situations; however, on the whole, his life was filled with meaningful activities and relationships.  

At the July 2015 Board hearing, the Veteran testified that he had significant issues with people, including one altercation with a fellow student, and he reported occasional thoughts of hurting himself or others.  

Upon VA PTSD examination in June 2016, the VA examiner identified the Veteran's psychiatric symptoms as follows: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner further concluded that such symptoms resulted in occupational and social impairment with reduced reliability and productivity; specifically, he stated that such factors in concert with chronic medical problems are more than likely than not to significantly reduce reliability and productivity, adversely limiting the Veteran's potential for stable, competitive workforce engagement as he is expected to have problems with perform activities within a schedule, maintain regular attendance, being punctual within customary tolerance, conforming to social standards and complying with rules and regulations, as well as, cooperating with authority figures or peers.  

SSA disability records document that the Veteran was found to be disabled from December 27, 2013 due to primary osteoarthritis and allied disorders and secondary affective/mood disorders.  

Significantly, the probative evidence of record, including as discussed above, does not document that the Veteran's psychiatric symptoms have resulted in total occupational and social impairment for any period on appeal, or that his manifested psychiatric symptoms were of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  As such, the Board concludes that the Veteran's psychiatric symptoms from his PTSD with MDD are most closely approximated by the currently assigned 70 percent disability rating for the entire period on appeal.  See 38 C.F.R. § 4.130, DC 9410.  As the preponderance of evidence weighs against his claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Initial Ratings - Bilateral Knees  

The Veteran's left total knee replacement is currently rated as 30 percent disabling from November 1, 2008 under DC 5055.  38 C.F.R. § 4.71a, DC 5055 (2017).  DC 5055 provides for a 100 percent disability rating for one year following implantation of prosthesis and a minimum 30 percent disability rating following that one-year period.  Id.  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent disability rating is warranted.  Id.  

The Veteran's right knee DJD is currently rated as 10 percent disabling from November 15, 1998 under DC 5010, regarding traumatic arthritis.  See 38 C.F.R. § 4.71a, DC 5010 (2017).  Degenerative and/or traumatic arthritis as shown by x-ray studies are rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2017).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

DCs 5260 and 5261 assign disability ratings based upon limitation of motion of the leg.  Under DC 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent disability rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating, and limitation of flexion to 15 degrees warrants a maximum schedular 30 percent disability rating.  Id., DC 5260.  

Under Diagnostic Code 5261, a 10 percent disability rating is allowed when extension is limited to 10 degrees, a 20 percent disability rating is allowed when extension of the leg is limited to 15 degrees, a 30 percent disability rating is warranted for extension limited to 20 degrees, and a maximum schedular 40 percent disability rating is warranted for extension limited to 30 degrees.  Id., DC 5261.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.  

Following a review of the evidence of record, and as discussed below, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to an initial disability ratings in excess of 30 percent for left total knee replacement and in excess of 10 percent for right knee DJD for the entire period on appeal.  

Initially, the Board notes that the Veteran first refused a VA joints examination at the Salem VAMC in November 2009.  More recently, he failed to appear for a June 2016 VA joints examination which was scheduled in accordance with the December 2015 Board remand.  Under 38 C.F.R. § 3.655(b) (2017), when a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, such as his initial rating claim for his bilateral knee disabilities, the claim shall be rated based on the evidence of record.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008).  The Veteran was scheduled for a subsequent July 2010 examination following his refusal to appear for examination in November 2009, and he has not presented any explanation for his failure to appear for the more recent June 2016 VA joints examination.  Given the above, the Board must adjudicate his claims based on the evidence of record.  

VA treatment records throughout the appeal period document the Veteran's ongoing complaints of bilateral knee pain.  In 2009, he was prescribed Motrin for bilateral knee pain and x-rays continued to demonstrate mild medial compartment degenerative narrowing with mild to moderate varus angulation.  In March 2009, he reported chronic knee pain with difficulty with full range of motion.  

Upon VA examination in July 2010, the Veteran reported that his left knee had gotten progressively worse since his total knee replacement surgery in September 2006.  He reported constant left knee pain and difficulty with physical motion including extension, bending, kneeling, and crawling, and recurrent right knee pain without swelling.  The examiner noted left knee symptoms of giving way, pain, stiffness, weakness, decreased speed of joint motion, weekly episodes of dislocation or subluxation, repeated effusions, swelling, tenderness; severe weekly flare ups lasting one to two days with increased physical activity; without any deformity, instability, incoordination, or locking.  Right knee symptoms included pain, stiffness, and decreased speed of joint motion, without deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking, effusions, or flare ups.  The Veteran also reported intermittent but frequent use of a cane as an assistive device.  Upon physical examination, there was right knee crepitus and tenderness, without instability, patellar abnormality, or meniscus abnormality, and left knee crepitus, effusion, tenderness, and pain at rest, without instability, patellar abnormality, or meniscus abnormality.  Initial range of motion findings included bilateral knee flexion to 85 degrees with pain, left knee extension to 20 degrees with pain, and right knee extension to 0 degrees, with no additional loss of range of motion upon repetition or ankylosis.  Diagnostic x-rays documented status post TKR of the left knee and mild to moderate DJD of the right knee.  

Upon subsequent VA examination in July 2011, the Veteran reported bilateral knee pain, stiffness, and weakness, without deformity, giving way, instability, incoordination, dislocation, subluxation, locking, effusions, or flare ups.  He further reported constant use of a cane as an assistive device.  Upon physical examination, there was right knee clicking and grinding without similar symptoms in the left knee, and without any crepitus, instability, patellar abnormality, or meniscus abnormality bilaterally.  Range of motion findings included left knee flexion to 100 degrees with pain, left knee extension to 5 degrees with pain, right knee flexion to 130 degrees with pain, and right knee extension to 0 degrees with pain.  There was no additional loss in range of motion upon repetition or noted ankylosis.  

Upon additional VA examination in January 2014, the Veteran reported constant bilateral knee pain aggravated by cold weather, but without specific flare ups.  Initial range of motion findings included right knee flexion to 100 degrees without pain, right knee extension to 0 degrees without pain, left knee flexion to 110 degrees without pain, and left knee extension to 0 degrees with pain.  There was no additional loss of range of motion upon repetition or ankylosis.  Muscle strength testing was normal bilaterally, and there was no evidence or history of patellar subluxation or dislocation; however the examiner was unable to test for instability bilaterally.  The examiner noted the Veteran's history of left knee TKR with residuals including subjective mild chronic pain.  The Veteran reported occasional use of a knee brace for prolonged walking or driving.  

At the July 2015 Board hearing, the Veteran testified that he was essentially unable to bend either knee, which inhibited his ability for physical activity.  

Additionally, as discussed above, SSA disability records document that the Veteran was found to be disabled from December 27, 2013 due to primary osteoarthritis and allied disorders and secondary affective/mood disorders.  

The Board finds that the evidence of record, including as discussed above, does not document that the Veteran's service-connected left total knee replacement has resulted in chronic residuals consisting of severe painful motion or weakness in the affected extremity for the entire period on appeal.  38 C.F.R. § 4.71a, DC 5055.  Significantly, the Veteran has consistently reported his ongoing subjective chronic pain, although to the extent that his July 2015 Board testimony is inconsistent with the additional evidence of record regarding his limitation of motion, such statements are afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Additionally, at the most recent VA examination, the VA examiner noted that the Veteran's residuals included mild subjective chronic pain; however, the Board simply cannot equate such evidence with severe painful motion.  As such, a 60 percent disability rating is not warranted for any period on appeal.  38 C.F.R. § 4.71a, DC 5055.  

Similarly, the evidence of record, including as discussed above, does not document that the Veteran's right knee DJD has resulted in limitation of flexion to 30 degrees or worse, or extension of the leg to 15 degrees or worse, for any period on appeal in order to warrant an increased 20 percent disability rating under DCs 5260 or 5261.  See 38 C.F.R. § 4.71a, DCs 5260-61.  

The Board has also considered whether increased initial disability ratings are warranted for either knee under alternate diagnostic codes regarding disability of the knee.  Notably, the evidence of record does not document any incapacitating episodes due to his bilateral knee disabilities; therefore, high initial ratings are not warranted under DC 5003.  Id., DC 5003.  Additionally, the probative evidence of record does not suggest that the Veteran has bilateral knee ankylosis, recurrent subluxation or lateral instability, dislocation of the semilunar cartilage (meniscus), symptomatic removal of semilunar cartilage, current impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5257, 5258, 5259, 5262, and 5263 are not for application.  Id., DCs 5256-63 (2017).  

As noted above, the Board has considered the Veteran's ongoing reports of painful motion in his bilateral knees; however, such pain is appropriately contemplated by his currently assigned compensable disability ratings.  Mitchell, 25 Vet. App. 32 (2011).  

In sum, the preponderance of evidence weighs against the Veteran's claims of entitlement to an initial disability ratings in excess of 30 percent for left total knee replacement and in excess of 10 percent for right knee DJD for the entire period on appeal.  As the preponderance of evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

An initial disability rating in excess of 70 percent for PTSD with MDD is denied.  

An initial disability rating in excess of 30 percent for left total knee replacement is denied.  

An initial disability rating in excess of 10 percent for right knee DJD is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


